I
Robbins Geller                                      Boca Raton            Melville                 San Diego
                                                    Chicago               Nashville                San Francisco
Rudman &Dowd LLP                                    Manhattan             Philadelphia             Washington, D.C.

    Chad Johnson
    ChadJ@rgrdlaw.com
    Dir: 212-791-0567
                                                     December 10, 2019




The Honorable Alvin K. Hellerstein
United States District Judge
500 Pearl Street, Room 1050
New York, New York 10007

            Re:         City ofSterling Heights Gen. Emps. 'Ret. Sys. v. Anheuser-Busch InBev,
                        No. l:19-cv-5854 (SDNY)

Dear Judge Hellerstein:

        We write on behalf of Lead Plaintiff City of Birmingham Retirement and Relief System
("Birmingham") to request, as a housekeeping matter, that the Court amend the caption of this action
to: In re Anheuser-Busch InBev SA/NV Securities Litigation. ·

        By way of background, this class action alleging violations of the federal securities laws was
initiated on June 21, 2019 by City of Sterling Heights General Employees' Retirement System
("Sterling Heights"). On September 12, 2018, the Court appointed Birmingham as lead plaintiff, and
approved Bimungham's selection of Robbins Geller Rudman & Dowd LLP as lead counsel. ECF
No. 28. In light of lead counsel's recent experience with filing amended complaints in securities
actions in this District following the appointment oflead plaintiff different from the plaintiff that filed
the original complaint, and in order to avoid any confusion in connection with the filing of
Birmingham's forthcoming amended complaint and future filings, Birmingham respectfully requests
that the Court amend the caption of this action to: In re Anheuser-Busch InBev SA/NV Securities
Litigation.

        We have conferred with counsel for defendants about this matter, and they have no objection
to the requested relief. We appreciate the Court's attention to this matter.

                                                          Respectfully submitted,

                                                          Isl Chad Johnson          rr============~
                                                                                    USDCSDNY
                                                          Chad Johnson
cc: All Counsel (by ECF)                                                            DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC#:
                                                                                          ---:;-'.;;;:-J'-;--f---,,,,-.-
                                                                                    DATE FILED:
                                                                                                       --+-"L+-4-...:a..




        125 Park Avenue      25th Floor   New York, NY 10017     Tel 212-693-1058      Fax 619-231-7 423   rgrdlaw.com
